Siebeokeb, J.
On plaintiff’s appeal it is contended that the court erred in not allowing it a credit of $345.25 on the MacDonald transaction. The evidence as to this item is not free from dispute. There is dispute in the evidence between the plaintiff’s representative and the defendants as to whether this bill of goods was sold by the plaintiff to MacDonald before the MacDonalds visited defendants’ store in April, or whether the sale was then consummated by the defendants at their store in Milwaukee. The trial court found that the bill of goods was sold by the defendants to the MacDonalds when they were in Milwaukee, and the following facts lead to this conclusion: They were not included in the plaintiff’s agreement for decorating, though the plaintiff claims the goods were theretofore ordered by them for the MacDonald residence, and the defendants’ books contain no *494entry of a purchase of the goods by the plaintiff, but they are charged on the books to MacDonald after he visited the defendants’ store in April, 1906. 'The items and prices were agreed upon by the defendants’ and the MacDonalds in April, 1906, and thereafter bills were presented by the defendants to MacDonald and paid to them by him. Plaintiff at no time obtained a statement for the goods from the defendants, and the plaintiff did not present any to MacDonald. The court’s finding is furthermore supported by the direct evidence of the defendants, to the effect that they sold the goods to MacDonald; that the MacDonalds in fact negotiated with the defendants at their store; that they subsequently received a bill from the defendants, and, as purchasers from the defendants', made payment thereof; and that the MacDonalds wholly disregarded the plaintiff in the transaction after they were at the defendants’ store. In the light of these facts and in view of the conduct of all of the parties respecting the transaction we cannot say that the court’s finding is against the clear preponderance of the evidence. It must stand undisturbed.
Defendants’ contention respecting the allowance of $210.50 for sketches and drawings prepared by the plaintiff at defendants’ request for use in connection with the work on the Robinson residence is not sustained. The proof satisfactorily shows that the defendants’ representative ordered these sketches and that they were accepted by them. There is evidence that the plaintiff presented the defendants with a bill for this work, with its charges therefor, and that they were approved by one Stocking, who had charge of this matter for the defendants. In addition to the evidence of such approval of the amount of these bills, there is evidence of witnesses to the effect that the amount allowed by the court was reasonable and proper. This evidence sufficiently supports this finding of the court, and we cannot reject the trial court’s conclusion as to this item.
*495The defendants furthermore contend that the court erred in allowing plaintiff interest from December 1, 1905, on $950, the contract price for work done in the Thompson residence. The court found that in August, 1905, the plaintiff agreed with the defendants to do interior work in the Thompson residence at an agreed price of $950, and that “the plaintiff without delay performed said contract as it by its terms required prior to December 1, 1905, except as to the finishing of the woodwork in the library of said house, which was redone at plaintiff’s cost” It appeared that the plaintiff agreed with the defendants on July 18, 1906, that the •defendants should finish this library at plaintiff’s expense, and that pursuant thereto they refinished it at a cost of $78, which was to be charged to the plaintiff as of July 18, 1906. Erom this it seems clear that the Thompson contract was not completed by December 1, 1905, but that it was in fact completed after July 18, 1906. This manifestly precluded plaintiff from recovering interest on the amount of this contract from December 1, 1905. :We think that the defendants’ claim that the plaintiff is entitled to interest on the balance, due on the Thompson contract, to wit, $872, from the 'time of its completion, is correct, and that the interest thereon from December 1, 1905, to August 1, 1906, amounting to $38, with 'interest on it to the date of the judgment, amounting in all to $43.32, was erroneously allowed and should be deducted, and that the judgment should be so modified.
By the Court. — The judgment herein is modified by deducting the sum of $43.32 from the sum allowed as damages to the plaintiff, so that plaintiff shall have judgment. for $1,157.74, and as so modified the judgment is affirmed, the defendants to recover one bill of costs and to he allowed to tax forty pages for the printing of their case.